Exhibit 10(o) (v)

Approved by Board December 18, 2009

DIRECTORS' ANNUAL RETAINER PLAN

1. This Plan shall govern the annual retainer and quarterly meeting fees payable
for services as a member of the Board of Directors of Albany International Corp.
("the Company") during the period from the Annual Meeting of Stockholders of the
Company in 2010 until it is amended or terminated by the Board of Directors;
provided, that in no event shall any shares be paid under this plan after May
29, 2018. This Plan shall affect only the portion of the annual retainer or
meeting fees to be paid in shares of Class A Common Stock ("Shares") of the
Company.

2. A portion of the amounts payable for service as a member of the Board of
Directors each year shall be paid in Shares. Each director shall receive a
portion of the annual retainer equal to $50,000 in Shares. The total number of
shares to be paid to each director each year shall be determined by dividing
$50,000 by the per share closing price of a share of such stock on the day of
the Annual Meeting at which the election of directors for such year occurs ("the
Valuation Price"), as such Valuation Price is shown on the composite index for
such day in the Wall Street Journal, rounded down to the nearest whole number.
Any director may elect to have any withholding tax obligation arising from the
distribution of shares under this Plan to be satisfied by directing the Company
to withhold shares with a value equal to such obligation from the shares that
would otherwise be issuable. In addition, any director who has met or exceeded
any share ownership guidelines or requirements adopted by the Board of Directors
and then in effect, may elect to receive all or any portion of the shares that
would otherwise be distributed under this paragraph in cash. Any election
pursuant to this paragraph shall be made no later than 10 business days prior to
the date on which shares would otherwise be delivered.

3. The shares of Class A Common Stock payable to a director under this Plan
shall be delivered to the director as promptly as practicable after each Annual
Meeting. Upon delivery to the director, such shares shall be fully paid,
non-assessable and not subject to forfeiture.

4. The portion of the annual retainer not paid in shares--that is, the aggregate
dollar amount of the annual retainer for the year, as determined from time to
time by the Board of Directors, less (i) the Valuation Price times (ii) the
number of whole shares payable to a director for the year--as well as any cash
meeting fees or other cash compensation, shall be paid to the directors in cash
at such time or times during the year as the Board of Directors shall from time
to time determine.

5. This Plan may be terminated or amended by the Board of Directors at any time,
subject to any applicable rules or regulations requiring approval by
stockholders of the Company.

--------------------------------------------------------------------------------